EXHIBIT 10.36
 
AMENDMENT NO. 1 TO FACTORING AGREEMENT


This Amendment No. 1 to Factoring Agreement (this “Amendment”) is entered into
as of February 2, 2011 (the “Effective Date”), by and between FTC COMMERCIAL
CORP. (“FTC” or “we” or “us”) and J. LINDEBERG USA, LLC (“Client” or “you”) with
reference to the following:


A.      FTC and Client are parties to a Factoring Agreement dated July 28, 2008
(as amended from time to time, the “Factoring Agreement”), the provisions of
which are incorporated into this Amendment.


B.      FTC and Client desire to amend the Factoring Agreement, as set forth
herein, effective as of the Effective Date, which is the date on which this
Amendment is signed by the last signatory to this Agreement (whether the last
signatory is FTC or Client).


NOW, THEREFORE, the parties agree as follows:


1.      Initially capitalized terms used herein which are not otherwise defined
shall have the meanings assigned to them in the Factoring Agreement.


2.      In Section 2 of the Factoring Agreement, there is a portion that reads
as follows:


Upon your request, we may, in our sole discretion, make factoring advances
against accounts receivable purchased by us. Outstanding factoring advances
under this Agreement shall not at any time exceed the maximum factoring advances
amount, which shall be defined, as of any date of determination, as an amount
equal to (i) up to eighty-five percent (85%) of the purchase price of all
accounts purchased from you by us from time to time pursuant to this Section 2
less (ii) such reserves as we in our sole discretion elect to establish,
including, without limitation, additional reserves for concentration accounts,
disputed accounts, and non-disputed accounts.


The aforesaid part of Section 2 is amended to read as follows:


Upon your request, we may, in our sole discretion, make factoring advances
against accounts receivable purchased by us. Outstanding factoring advances
under this Agreement shall not at any time exceed the maximum factoring advances
amount, which shall be defined, as of any date of determination, as an amount
equal to (i) up to seventy-five percent (75%) of the purchase price of all
accounts purchased from you by us from time to time pursuant to this Section 2
less (ii) such reserves as we in our sole discretion elect to establish,
including, without limitation, additional reserves for concentration accounts,
disputed accounts, and non-disputed accounts.









Amendment No. 1 to Factoring Agreement
1 of 3 pages
 
 

--------------------------------------------------------------------------------

 



3.           In Section 24 of the Factoring Agreement, there is a portion that
reads as follows:


INTEREST


3.           The interest rate charged will be a variable rate equal to the
Prime Rate plus one percent (1.0%) unless otherwise set forth in this Agreement.
Notwithstanding the foregoing, the interest rate charged shall not be less than
five and one half percent (5.50%); provided, however, than in no event will the
interest rate charged exceed the maximum rate permitted by applicable law. The
interest rate charged for any given month will be based on the Prime Rate
existing as of the close of business on the last calendar day of the prior
month.  The interest rate charged for any given month will be the same from the
first calendar day of that month to the last calendar day of that month.


The aforesaid part of Section 24 is amended to read as follows:


INTEREST


3.           The interest rate charged will be a variable rate equal to the
Prime Rate plus one percent (1.0%) unless otherwise set forth in this Agreement.
Notwithstanding the foregoing, the interest rate charged shall not be less than
seven percent (7.00%); provided, however, than in no event will the interest
rate charged exceed the maximum rate permitted by applicable law. The interest
rate charged for any given month will be based on the Prime Rate existing as of
the close of business on the last calendar day of the prior month.  The interest
rate charged for any given month will be the same from the first calendar day of
that month to the last calendar day of that month.


4.      Except as amended hereby, the Factoring Agreement shall remain in full
force and effect and unmodified.


5.      Any reference in the Factoring Agreement to “this Agreement”, “herein”,
“hereunder” or words of similar meaning shall mean the Factoring Agreement, as
amended by this Amendment.


6.      Client hereby represents and warrants to FTC that this Amendment has
been duly authorized by all necessary action on the part of Client and
constitutes a valid and legally binding obligation of Client, enforceable
against Client in accordance with its terms.


7.      This Amendment shall be governed by the laws of the State of California
without regard to the conflicts of law principles thereof.


8.      The Factoring Agreement, as amended by this Amendment, constitutes the
entire agreement between Client and FTC as to the subject matter hereof and may
not be altered or amended except by written agreement signed by Client and
FTC.  No provision hereof may be waived by us except upon written waiver
executed by FTC and Client.

Amendment No. 1 to Factoring Agreement
2 of 3 pages
 
 

--------------------------------------------------------------------------------

 



9.      This Amendment may be executed in two or more counterparts and by
facsimile or email (pdf) signature, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.


10.    The “Effective Date” of this Amendment is the date on which it is
executed by the final signatory to this Agreement, whether that signatory is FTC
or Client. The final signatory shall fill in the Effective Date in the opening
paragraph on page 1 of this Amendment.




J. LINDEBERG USA, LLC




Date:  02-02-2011     


 
By: /s/ Colin Dyne      

 
Colin Dyne

 
Manager





FTC COMMERCIAL CORP.




Date:   02-02-2011     


 
By: /s/ David Ptacek      

 
David Ptacek

 
Vice President



 




Amendment No. 1 to Factoring Agreement
3 of 3 pages
 
 

--------------------------------------------------------------------------------

 
